DETAILED ACTION
This office action is in response to the communication received on 12/07/2020 concerning application no. 15/765,546 filed on 04/03/2018.
Claims 31-32, are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claims 31-32, are pending.	

Response to Arguments
Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31-32, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 31, lines 11-12, recites “a collar bonded to the guidewire and to the optical fiber, the collar bonded proximal and physically isolated from the pressure sensor housing”. While the specification provides support of the collar being bonded to the optical fiber, the specification fails to provide support for the bonding of the collar to the guidewire. In Applicant’s remarks, filed 12/07/2020, Applicant states that the support for the amendment may be found in page line 25 – page 26, line 13. However, the specification establishes that the collar can be bonded to the optical fiber but does not teach a bonding to the guidewire. Given this lack of support in the specification, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention at the time of filing. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36, lines 1-2, recite “the collar configured to be bonded to the pressure sensor housing”. This claim element is in conflict with the claim element established in claim 31. Claim 31 recites “the collar bonded proximal to and physically isolated from the pressure sensor housing”. If the collar is configured to be bonded to the pressure sensor housing, the limitation is in conflict with the claim element in independent claim 31, i.e. that the collar is physically isolated from the pressure sensor housing. Due to this conflict between claim elements, it would be indefinite to one with ordinary skill in the art whether the collar of the claimed invention is bonded to the pressure sensing housing or if it is isolated from the pressure sensing housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Radman et al. (PGPUB No. US 2017/0055908) in view of Eberle et al. (PGPUB No. US 2013/0317372).

Regarding claim 31, Radman teaches an apparatus comprising: 
an elongated assembly (Guidewire 110 in Fig. 2), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a physiological parameter at an internal location within the body (Paragraph 0072 teaches that the medical device is for the measurement and monitoring of blood pressure within a blood vessel), wherein the elongated assembly includes: 
a guidewire (Guidewire 110 and Shaft 112 in Fig. 2) having a length (See modified Fig. 2 below); 
a pressure sensor housing (Housing region 152 in Fig. 2) coupled to the guidewire (See modified Fig. 2 below); 
an optical fiber (124) extending longitudinally along the guidewire (Fig. 2 is shown to be parallel along the length of the shaft 112), 
a collar (Attachment member 126) bonded to the guidewire (Shaft 112) and to the optical fiber (Optical fiber 124) (Paragraph 0085 teaches that the attachment member 126 is circumferentially disposed about and attached to the optical fiber and secured to the shaft 112. See Fig. 2), the collar bonded proximal to and physically isolated from the pressure sensor housing (See modified Fig. 2 below); and 
a pressure sensor assembly (Pressure sensor 120 in Fig. 2) bonded to a distal end region of the optical fiber (Paragraph 0085 teaches that the optical fiber 124 is connected to the pressure sensor 120. Fig. 2 shows that the pressure sensor 120 is at the distal end of the optical fiber 124), the pressure sensor assembly positioned distal to and spaced apart from the collar (Fig. 2 shows that the optical fiber is located a space away from the attachment member 126), the pressure sensor assembly positioned within and spaced apart from the pressure sensor housing (Fig. 2 shows that the pressure sensor is located in the housing 152 but is not in contact with the housing), 

    PNG
    media_image1.png
    402
    698
    media_image1.png
    Greyscale

Modified Fig. 2
However, Radman is silent regarding an apparatus, comprising:
the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured; and 
the pressure sensor assembly including a distal anchor bonded to the distal end region of the optical fiber and distal to the collar.
In an analogous imaging field of endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, comprising: 
Paragraph 0008 teaches that the apparatus is configured to be inserted into the body lumen. Paragraph 0055 teaches that the light travels down the length of the optical fiber core. Paragraph 0049 teaches that the apparatus can be used to obtain pressure measurements within the body lumen); and
the pressure sensor assembly (Pressure sensor assembly 2400 in Fig. 28) including a distal anchor (Distal anchor 2404 in Fig. 28) bonded to the distal end region of the optical fiber and distal to the collar (Fig. 28 shows the distal anchor 2404 at the end of the optical fiber 2402. With regards to the anchors relationship to the collar, the combination of Radman and Eberle would yield an anchor distal to the anchor. Fig. 2 shows that the optical fiber is at the distal end and that the attachment means is at the proximal end of the apparatus, optical fiber, and the pressor sensor and its housing. Given that the anchor is at the distal end of the optical fiber, which itself is distal to the collar, its position would also be distal to the collar).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Radman with Eberle’s teaching of communicating light via the optical fiber near a body’s internal location and a distal anchor located at the distal end of an apparatus. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this modification would allow for the improvement of incorporation to coronary guidewire design while minimizing the impact on the mechanical performance of the guidewire (Paragraph 0006 of Eberle).

Regarding claim 35, modified Radman teaches the apparatus in claim 31, as discussed above.
Radman further teaches an apparatus, wherein the collar is a cylindrical tube (Paragraph 0085 teaches that the attachment member 126 is circumferentially disposed about and attached to the optical fiber and secured to the shaft 112).

Claim 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Radman et al. (PGPUB No. US 2017/0055908) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Bremer et al. (PGPUB No. US 2011/0190640).

Regarding claim 32, modified Radman teaches the apparatus in claim 31, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the collar comprises at least one of fused silica and borosilicate glass.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the collar (Glass diaphragm 6 in combination with fusion splice 7 in Fig. 1) comprises at least one of fused silica and borosilicate glass (Paragraph 0059 teaches that the diaphragm is connected with the fusion splice. Paragraph 0063 teaches that the diaphragm 7 is made of glass silica).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Bremer’s teaching of a collar made of fused silica. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).

Regarding claim 36, modified Radman teaches the apparatus in claim 31, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the collar configured to be bonded to the pressure sensor housing and the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the collar (Glass diaphragm 6) configured to be bonded to the Glass capillary 5) and the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing (Paragraph 0059 teaches that the glass diaphragm 6 and the glass capillary 5 are bonded to the optical fiber 2 with fusion splices 7 and 8).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle Bremer’s teaching of fusion splicing the collar to the pressure sensor and the optical fiber. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).

Claim 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Radman et al. (PGPUB No. US 2017/0055908) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Tenerz et al. (US Patent No. 5,125,058).

Regarding claim 40, modified Radman teaches the apparatus in claim 31, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion (See modified Fig. 1 below).

    PNG
    media_image2.png
    699
    430
    media_image2.png
    Greyscale

Modified Fig. 1

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Tenerz’s teaching of the separation of the housing for pressure sensing with a window portion. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 41, modified Radman teaches the apparatus in claim 40, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the window portion includes a gasket.
Col. 3, lines 27-30, teach that the opening is sealed with a rubber ring 12. See Fig. 1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Tenerz’s teaching of a pressure sensor housing with a window that includes a gasket. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 42, modified Radman teaches the apparatus in claim 41, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking (Col. 3, lines 27-30, teach that the ring is made of rubber).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Tenerz’s teaching of a gasket that is a flexible or elastic material. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Claim 43-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Radman et al. (PGPUB No. US 2017/0055908) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860).

Regarding claim 43, modified Radman teaches the apparatus in claim 31, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Fernald’s teaching of a sensing region with two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 44, modified Radman teaches the apparatus in claim 43, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of the pressure sensor assembly.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of the pressure sensor assembly (Fig. 29 shows that the grating 452 is extending beyond the outer tube 50. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Fernald’s teaching of a 

Regarding claim 45, modified Radman teaches the apparatus in claim 43, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift (Paragraph 0118 teaches that the grating 12 can be configured to have a phase shift. Furthermore, the paragraph teaches that there can be more than one grating. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman and Eberle with Fernald’s teaching of a fiber Bragg grating that extends past a distal end of a pressure sensor assembly. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 47, modified Radman teaches the apparatus in claim 31, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the pressure sensor assembly is temperature compensated.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor assembly is temperature compensated (Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).


Regarding claim 48, modified Radman teaches the apparatus in claim 47, as discussed above.
	However, the combination of Radman and Eberle is silent regarding an apparatus, wherein the temperature compensated pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (FBG).
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the temperature compensated pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (FBG) (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings. Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Fernald’s teaching of a temperature compensated pressure sensor assembly with a sensing region that has two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 49, modified Radman teaches the apparatus in claim 48, as discussed above.

	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the first FBG is configured to measure both pressure and temperature and the second FBG is configured to measure temperature (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Fernald’s teaching of a first FBG that measures temperature and pressure and a second FBG that measures temperature. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Radman et al. (PGPUB No. US 2017/0055908) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860) further in view of Wild et al. (PGPUB No. US 2013/0022308).

Regarding claim 46, modified Radman teaches the apparatus in claim 43, as discussed above.
	However, the combination of Radman, Eberle, and Fernald is silent regarding an apparatus, comprising: 
a non-reflective termination adjacent a distal end of the second fiber Bragg grating.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Wild teaches an apparatus, comprising: 
Paragraph 0039 teaches that the epoxy plug 25 can made of a radio-opaque dye that is leak-tight. Fig. 2A shows that the plug 25 is at the distal end of the grating shown in area marked as “9”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Radman, Eberle, and Fernald with teaching of a end that is non-reflective. This modified apparatus would allow a user to measure the effects of pressure and temperature with more reliability (Paragraph 0006 of Wild).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793